Citation Nr: 1008400	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-34 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from March 1966 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

After reopening the new and material evidence claim, the 
Board is remanding this case to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.


FINDINGS OF FACT

1. The RO denied service connection for a nervous disorder in 
an October 1969 rating decision.  Although the Veteran 
submitted a Notice of Disagreement (NOD) with that decision, 
he did not perfect an appeal to the Board.  The RO continued 
to deny service connection for a nervous disorder in an April 
2003 rating decision on the basis that no new and material 
had been submitted to reopen the claim; the Veteran also did 
not appeal that decision.

2.  Lay evidence received since the April 2003 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the acquired psychiatric 
disorder claim.


CONCLUSIONS OF LAW

1.  The rating decisions of October 1969 and April 2003 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2009).   

2.  New and material evidence has been received since the 
last prior, final denial of his nervous disorder claim in 
April 2003.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the Veteran's petition to 
reopen his new and material evidence claim, and directing 
further development of the claim on remand, there is no need 
to discuss at this time whether VA has complied with its 
duties to notify and assist.  If still necessary, the Board 
will make this preliminary determination once the additional 
remand development is completed, before readjudicating his 
claim on the underlying merits.

New and Material Evidence to Reopen the Acquired Psychiatric 
Disorder Issue

The RO originally denied service connection for a nervous 
disorder in an October 1969 rating decision.  Although the 
Veteran submitted a NOD with that decision, he did not 
perfect his appeal of that claim by filing a timely 
Substantive Appeal (e.g., VA Form 9 or equivalent statement) 
after the RO sent him a May 1970 Statement of the Case (SOC).  
Therefore, the October 1969 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.202, 20.302, 20.1103 (2009).  

The RO subsequently confirmed the denial by way of an April 
2003 rating decision, determining that new and material 
evidence had not been submitted to reopen the claim.  That 
decision, since not appealed, is also final and binding.  See 
id.  The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (emphasis added).     

It appears that the RO has reopened the claim during the 
course of the appeal.  Regardless of the RO's actions, the 
Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.

In the prior final rating decisions, the RO denied service 
connection for a nervous disorder because there was 
insufficient evidence of a psychiatric disorder during 
service.  

The Veteran's claim to reopen service connection for a 
psychiatric disorder was received in May 2004.  Therefore, 
the amended regulations are for application.  See 66 Fed. 
Reg. at 45,620 (indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final April 2003 rating decision.  Specifically, the 
Veteran has submitted additional buddy statements dated in 
August 2004 from other service members stating that he 
suffered from psychiatric symptoms during service for which 
he received treatment.  They also provide additional evidence 
concerning the stressful events he witnessed during service.  
Thus, applying the law with a broad and liberal 
interpretation, and presuming the credibility of this lay 
evidence for new and material evidence purposes, these lay 
buddy statements constitute new and material evidence to 
reopen the claim.  In short, this evidence, if assumed as 
credible, relates to an unestablished fact necessary to 
substantiate his claim and raises a reasonable possibility of 
substantiating his claim; that is to say, this evidence is 
new and material and his claim is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  To this extent, the appeal is granted.


REMAND

As discussed above, the new and material evidence claim is 
reopened.  However, before addressing the merits of the 
underlying acquired psychiatric disorder and PTSD issues, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the previous notice letters sent by the RO to 
the Veteran in June 2004 and March 2006 are not fully 
sufficient.  In this regard, despite his explicit claim for 
service connection for PTSD, the Veteran has also been 
diagnosed with a variety of mental disorders - major 
depressive disorder; depressive reaction, anxiety reaction, 
and dysthymic disorder.  See VA mental health treatment 
records dated from 2003 to 2005.  Thus, there is some 
indication that the Veteran's symptoms may arise from a 
psychiatric disorder other than PTSD.  

As such, the Board will also consider whether service 
connection is warranted for any other acquired psychiatric 
disorder aside from PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  In the present case, the Board cannot limit its 
analysis of the Veteran's claim solely to PTSD.  That is, his 
PTSD claim potentially encompasses psychiatric conditions 
other than PTSD that are reasonably raised by the record.  
Therefore, the Board must remand the Veteran's acquired 
psychiatric disorder claim so that the RO may provide the 
Veteran with appropriate VCAA notice, which addresses service 
connection for an acquired psychiatric disorder (other than 
PTSD). 

Second, with regard to the VCAA the previous notice letters 
sent by the RO to the Veteran in June 2004 and March 2006 are 
not fully sufficient as to the PTSD issue.  Neither letter 
fully addressed the unique criteria necessary to establish 
service connection for PTSD.  Therefore, the AOJ should 
advise the Veteran that establishment of service connection 
for PTSD requires: (1) medical evidence diagnosing PTSD in 
accordance with VA regulations; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Third, the Veteran's VA treatment records on file only date 
to July 2005, over four years ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  

Fourth, with regard to his PTSD claim, the AOJ (AMC) should 
contact the U.S. Army Joint Services and Research Center 
(JSRRC) (formerly known as USASCURR) and provide a 
description of his alleged in-service stressors in order to 
attempt to verify them.  In this case, VA mental health 
treatment records dated from 2003 to 2005 reveal medical 
diagnoses of PTSD in accordance with VA regulation, as well 
as medical evidence of a link between several of his reported 
stressors and his PTSD diagnosis.  See VA psychiatry note 
dated in July 2004.  However, since there is insufficient 
evidence of combat at this juncture, the remaining question 
is whether there is credible supporting evidence that his 
alleged in-service stressors actually occurred, 38 C.F.R. 
§ 3.304(f)(3); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. 
App. at 395.  

In this regard, the Veteran's service personnel records 
(SPRs) do not reflect receipt of medals, badges, or 
decorations that specifically denote combat with the enemy.  
He did however serve in Vietnam in a combat zone from August 
1966 to December 1967.  His military occupational specialty 
(MOS) is listed as a petroleum storage specialist.  His SPRs 
confirm that he participated in the Vietnam Counteroffensive 
Phase II.  But there is no allegation or evidence of any 
wounds from combat. Therefore, at this juncture, there is 
insufficient evidence that the Veteran engaged in actual 
combat with the enemy; thus, the combat presumption does not 
apply.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

There is also insufficient evidence to verify certain alleged 
stressors of witnessing a Vietnamese civilian child die or 
his claim that he had to help refrigerate the bodies of dead 
soldiers.  See August 1989 stressor statements.  There is no 
indication in his SPRs he was ever assigned to a graves 
registration unit.  In addition, civilian Vietnamese 
casualties are not generally verifiable by JSRRC, absent a 
credible buddy statement from a fellow serviceman.  As such, 
these particular stressors at this time are either 
unverifiable or cannot be verified based on the information 
provided by the Veteran.  See 38 C.F.R. § 3.159(c)(2)(i) (in 
the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records). 

However, it may be possible to verify two other stressors the 
Veteran alleges he witnessed.  First, the Veteran alleges 
that during an enemy bombing of Phu Cat / Kat (or Phu Mai), 
thirty five people were killed, along with many casualties.  
The Veteran said he hid in a bunker all night during the 
bombing.  Second, he alleges that his truck convoy was 
subject to a mortar attack in which there were several deaths 
and casualties.  At the time of these alleged stressors, his 
SPRs indicate that the Veteran was assigned to both the 
Headquarters Company and A Company, 228th Aviation Battalion, 
1st Calvary Division.  As to the date of these stressors, in 
August 1989 stressor statements, the Veteran indicated they 
occurred in October or November of 1967.  However, there is 
some evidence suggesting that he actually meant October or 
November of 1966, since he asserts receiving psychiatric 
treatment in February 1967 subsequent to these stressors.  In 
any event, both time periods should be checked, since 
naturally the passage of time would make it difficult for the 
Veteran to remember the precise date of an alleged stressor.  

In any event, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the fact that a Veteran, who had a 
noncombatant MOS, was stationed with a unit that was present 
while enemy attacks occurred would strongly suggest that he 
was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that Veteran was 
stationed at the base).  Therefore, in order to confirm the 
existence of his alleged stressor, credible supporting 
evidence is required.  The AOJ (AMC) should contact the JSRRC 
and provide it with the Veteran's Vietnam service dates, unit 
identification, and the approximate date and location of this 
stressor incident noted above.  The RO should ask JSRRC to 
provide unit records, morning reports, military police 
reports, or any information that the JSRRC believes could 
verify his alleged stressors.  The Board finds that a remand 
is in order to verify his alleged in-service stressors for 
PTSD.  

The Board acknowledges that the Veteran and several service 
members have asserted that the Veteran was treated for his 
nerves during service.  However, the Veteran has been 
inconsistent in stating whether this treatment occurred in 
Vietnam or Japan.  See June 1972 claim to reopen; May 1989 
abandoned claim; August 1989 stressor statements; and August 
2004 stressor statement.  His service treatment records 
(STRs) include a detailed record of hospitalization in Japan 
at the 106th General Hospital in February 1967.  However, 
this hospitalization was for a parasite, hookworm, and herpes 
zoster, but there is no mention of treatment for a nervous 
disorder at that time, despite the Veteran's assertions.  The 
Veteran did, however, report nervous trouble on his December 
1967 Report of Medical History at his separation examination.  
In any event, there is no further basis to believe that there 
are any additional outstanding STRs. 

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
notifying him and his representative of 
any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate his 
service connection claim for an 
acquired psychiatric disorder claim 
(other than PTSD).  This letter must 
advise the Veteran of what information 
or evidence that he should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  

2.	Send the Veteran a VCAA notice letter 
notifying the Veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his service connection 
claim for PTSD.  Specifically, with 
regard to PTSD, this letter should 
advise the Veteran that establishment 
of service connection for PTSD 
requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and 
(3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f).  

3.	Obtain the records of any medical 
treatment since July 2005 from the VA 
Outpatient Clinic (VAOPC) in Orlando, 
Florida, and the VA Medical Center (VAMC) 
in Tampa, Florida.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

4.	For his PTSD claim, review the file and 
prepare a summary of the following 
alleged in-service Vietnam stressors:  
(1) The Veteran alleges that during an 
enemy bombing of Phu Cat / Kat (or Phu 
Mai), thirty five people were killed, 
along with many casualties.  The Veteran 
said he hid in a bunker all night during 
the bombing; (2) he alleges that his 
truck convoy was subject to a mortar 
attack during which there were several 
deaths and casualties.  These stressors 
allegedly occurred in October or November 
of 1966 or 1967.  Unit records for both 
time periods should be checked.  SPRs 
confirm that the Veteran served in the 
Republic of Vietnam from August 1966 to 
December 1967.  His MOS is listed as a 
petroleum storage specialist.  At the 
time of these alleged stressors, he was 
assigned to either the Headquarters 
Company or Company A, 228th Aviation 
Battalion, 1st Calvary Division.  This 
summary should be forwarded to the JSRRC 
with a request for any information, to 
include unit records, morning reports, 
military police reports, or any 
information that the JSRRC believes could 
verify his alleged stressors.  If no 
records are available, a negative reply 
to that effect is required.  


5.	Then readjudicate the acquired 
psychiatric disorder issue, to include 
PTSD.  If this claim is not granted to 
the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


